Citation Nr: 1820255	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-49 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Joseph Michael Woods, Attorney


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's appeal originally included the issue of service connection for headaches.  A November 2017 rating decision granted service connection for headaches.  This was a full grant of the benefit sought.  As such, the issue of service connection for headaches is no longer in appellate status.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence favors a finding that the Veteran's current tinnitus began in and has continued since service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A nexus between a current disability and an in-service injury or event may be established by evidence of continuity of symptomatology, if the condition is a chronic disease enumerated under 38 U.S.C.A. § 1101.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, and as such are enumerated chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; 38 C.F.R. §§ 3.307, 3.309.    

The Veteran seeks service connection for tinnitus.

The June 2014 VA examination shows a reported history of tinnitus since returning from service in Vietnam.  The Veteran is competent to identify tinnitus, as this condition is observable by his own senses, and to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

It is unclear whether the Veteran's tinnitus symptoms started during service or within one year after service.  Nevertheless, the Board finds that his report of symptoms since returning from Vietnam is sufficient to raise the possibility that such symptoms started in service or within a year of it.  Resolving doubt in the Veteran's favor, the Board finds that there has been continuity of symptomatology since service.

The June 2014 VA examiner opined that the Veteran's tinnitus is less likely than not related to service.  The examiner's rationale was that the Veteran's military occupational specialty of radio operator has a low probability of noise exposure and that service treatment records were silent for complaints of tinnitus.  The examiner did not consider the Veteran's report of continuity of symptoms since returning from Vietnam.  Additionally, she relied on the absence of corroborating evidence to rule out a nexus.  As such, her opinion lacks probative weight.  In any event, as a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection is permissible solely based on evidence of continuity of symptomatology. 
 
Resolving doubt in favor of the Veteran, the elements of service connection for tinnitus are established.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for hearing loss.  See 03/26/2014, Correspondence.  A June 2014 VA examination shows a bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

Service treatment records include an August 1967 audiogram.  See 04/21/2014, STR - Medical, at 7.  This audiogram was conducted shortly after the Veteran's enlistment.  There is no indication that he underwent an audiogram at separation.  Rather, his separation examination reflects that only a whisper voice test was conducted.  In addition, a service treatment note that appears to be dated 10/02/1967 shows that the Veteran complained of partial deafness, apparently in his right ear.  He was prescribed Cerumenex and instructed to return to clinic on the following day.  Id. at 5.  However, there is no documentation of follow-up treatment.

The June 2014 VA examiner indicated that the August 1967 enlistment audiogram shows hearing within normal limits.  The Board finds that this statement requires clarification.  To begin with, the results of the August 1967 audiogram were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  There is no indication that the June 2014 VA examiner considered this factor in her analysis.  Secondly, the Board notes that the August 1967 audiogram shows a relatively high threshold level at the 6000 Hz frequency for the left ear.  The June 2014 VA examiner did not discuss this specific result, which the Board deems significant.

On remand, the AOJ should ask the June 2014 VA examiner to provide an addendum opinion as to the etiology of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the June 2014 VA examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

(a)  Is there clear and unmistakable evidence (near certain) that a hearing loss disability preexisted the Veteran's active service?  If so, is there also clear and unmistakable evidence that the preexisting hearing loss disability was NOT aggravated beyond its natural progression by active service?

(b)  If a preexisting disability is not found, then is it at as least as likely as not (probability of 50 percent or more) that the Veteran's hearing loss disability was incurred in or related to service?  

In order to answer these questions, the examiner should convert the audiometric data from the August 1967 audiogram, originally recorded using ASA units, to ISO-ANSI units.  Once converted, the examiner should indicate whether the August 1967 audiogram shows a hearing loss disability.  The Board notes that the August 1967 audiogram appears to show a relatively high threshold level at the 6000 Hz frequency in the left ear.  Moreover, in comparing the audiometric findings on entrance and exit, the examiner should also convert the results shown in 1968.

The examiner is to provide a comprehensive rationale for any conclusion reached.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


						(CONTINUED ON NEXT PAGE)






The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


